Title: Louis Adrien Gruchet to Thomas Jefferson, 4 May 1820
From: Gruchet, Louis Adrien
To: Jefferson, Thomas


					
						Monsieur
						 Philadelphie
							Le 4 Mai 1820.
					
					J’ai L’honneur de vous adresser deux Lettres ecrites par un de mes meilleurs amis & qui peut être vous feront plaisir a lire.
					Si Le Contenu de ces Lettres Vous Est agréable, daignez, Monsieur, dans Votre retraite honnorer d’un mot de réponse, un ancien Officier français que des revers innouis ont conduit dans la terre hospitaliére & qui considère l’amérique du Nord Comme Sa Nouvelle patrie.
					
						Jai L’honneur d’être Mr Vôtre trés affectionné & trés Respectueux Serviteur.
						
							
								
									
										 Gruchet
									
								
								
									
										South. 2. Street No 241.
									
								
							
						
					
				 
					Editors’ Translation
					
						
							Sir
							Philadelphia
								4 May 1820.
						
						I have the honor to send you two letters written by one of my best friends, which it may give you some pleasure to read.
						If you enjoy the contents of these letters, please deign, Sir, in your retirement, to honor with a note of reply a former French officer led by incredible setbacks to this hospitable land, and who considers North America his new homeland.
						
							I have the honor to be, Sir, your very affectionate and very respectful servant.
							
								
									
										
											 Gruchet
										
									
									
										
											South. 2. Street No 241.
										
									
								
							
						
					
				